internal_revenue_service number info release date cc psi 1-genin-159555-02 nov uilc dear we are responding to correspondence requesting relief pursuant to the automatic provisions of revproc_98_55 in order to establish s_corporation status effective date the information submitted explained a reasonable_cause for failing to submit form_2553 in a timely manner this office has intervened on your behalf and requested an update to your account you should receive an acceptance letter from the internal_revenue_service within the next days please feel free to contact our office if you fail to receive an acceptance letter or if you encounter any related problems please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
